Exhibit 10.12

 

Control Agreement Regarding Deposit Accounts

 

CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS (as amended, modified or
supplemented from time to time, this “Agreement”), dated as of October 31, 2005,
among the undersigned assignor (the “Assignor”) NORDEA BANK FINLAND, PLC, New
York Branch, not in its individual capacity but solely as Collateral Agent (the
“Collateral Agent” and the “Deposit Account Bank”), as the bank (as defined in
Section 9-102 of the UCC as in effect on the date hereof in the State of New
York (the “UCC”)) with which one or more deposit accounts (as defined in
Section 9-102 of the UCC) are maintained by the Assignor (with all such deposit
accounts now or at any time in the future maintained by the Assignor with the
Deposit Account Bank being herein called the “Deposit Accounts”).

 

W I T N E S S E T H :

 

WHEREAS, the Assignor, various other Assignors and the Collateral Agent have
entered into a Pledge and Security Agreement, dated as of October 26, 2005 (as
amended, amended and restated, modified or supplemented from time to time, the
“Pledge and Security Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Pledge and Security
Agreement), the Assignor has granted a first priority security interest to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Pledge and Security Agreement) in all of the right, title and interest of the
Assignor in and into any and all deposit accounts (as defined in Section 9-102
of the UCC) and in all monies, securities, instruments and other investments
deposited therein from time to time (collectively, herein called the
“Collateral”); and

 

WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.                                       Assignor’s Dealings with Deposit
Accounts; Notice of Exclusive Control. Until the Deposit Account Bank shall have
received from the Collateral Agent a Notice of Exclusive Control (as defined
below), the Assignor shall be entitled to present items drawn on and otherwise
to withdraw or direct the disposition of funds from the Deposit Accounts and
give instructions in respect of the Deposit Accounts; provided, however, that
the Assignor may not, and the Deposit Account Bank agrees that it shall not
permit the Assignor to, without the Collateral Agent’s prior written consent,
close any Deposit Account.  If upon the occurrence and during the continuance of
an Event of Default (as defined in the Pledge and Security Agreement)

 

--------------------------------------------------------------------------------


 

the Collateral Agent shall give to the Deposit Account Bank a notice of the
Collateral Agent’s exclusive control of the Deposit Accounts, which notice
states that it is a “Notice of Exclusive Control” (a “Notice of Exclusive
Control”), only the Collateral Agent shall be entitled to withdraw funds from
the Deposit Accounts, to give any instructions in respect of the Deposit
Accounts and any funds held therein or credited thereto or otherwise to deal
with the Deposit Accounts.

 

2.                                       Collateral Agent’s Right to Give
Instructions as to Deposit Accounts.  (a)  Notwithstanding the foregoing or any
separate agreement that the Assignor may have with the Deposit Account Bank, the
Collateral Agent shall be entitled, following the occurrence and during the
continuance of an Event of Default for purposes of this Agreement, at any time
to give the Deposit Account Bank instructions as to the withdrawal or
disposition of any funds from time to time credited to any Deposit Account, or
as to any other matters relating to any Deposit Account or any other Collateral,
without further consent from the Assignor.  The Assignor hereby irrevocably
authorizes and instructs the Deposit Account Bank, and the Deposit Account Bank
hereby agrees, to comply with any such instructions from the Collateral Agent
without any further consent from the Assignor.  Such instructions may include
the giving of stop payment orders for any items being presented to any Deposit
Account for payment.  The Deposit Account Bank shall be fully entitled to rely
on, and shall comply with,  such instructions from the Collateral Agent even if
such instructions are contrary to any instructions or demands that the Assignor
may give to the Deposit Account Bank.  In case of any conflict between
instructions received by the Deposit Account Bank from the Collateral Agent and
the Assignor, the instructions from the Collateral Agent shall prevail.

 

(b)                                 It is understood and agreed that the Deposit
Account Bank’s duty to comply with instructions from the Collateral Agent
regarding the Deposit Accounts is absolute, and the Deposit Account Bank shall
be under no duty or obligation, nor shall it have the authority, to inquire or
determine whether or not such instructions are in accordance with the First
Priority Pledge and Security Agreement or any other Credit Document (as defined
in the First Priority Pledge and Security Agreement), nor seek confirmation
thereof from the Assignor or any other Person.

 

3.                                       Assignor’s Exculpation and
Indemnification of Depository Bank.  The Assignor hereby irrevocably authorizes
and instructs the Deposit Account Bank to follow instructions from the
Collateral Agent regarding the Deposit Accounts even if the result of following
such instructions from the Collateral Agent is that the Deposit Account Bank
dishonors items presented for payment from any Deposit Account.  The Assignor
further confirms that the Deposit Account Bank shall have no liability to the
Assignor for wrongful dishonor of such items in following such instructions from
the Collateral Agent.  The Deposit Account Bank shall have no duty to inquire or
determine whether the Assignor’s obligations to the Collateral Agent are in
default or whether the Collateral Agent is entitled, under any separate
agreement between the Assignor and the Collateral Agent, to give any such
instructions.  The Assignor further agrees to be responsible for the Deposit
Account Bank’s customary charges and to indemnify the Deposit Account Bank from
and to hold the Deposit Account Bank harmless against any loss, cost or expense
that the Deposit Account Bank may sustain or incur in acting upon instructions
which the Deposit Account Bank believes in good faith to be instructions from

 

--------------------------------------------------------------------------------


 

the Collateral Agent excluding any loss, cost or expense to the extent incurred
as a direct result of the gross negligence or willful misconduct of the Deposit
Account Bank.

 

4.                                       Subordination of Security Interests;
Deposit Account Bank’s Recourse to Deposit Accounts.  The Deposit Account Bank
hereby subordinates any claims and security interests it may have against, or
with respect to, any Deposit Account at any time established or maintained with
it by the Assignor (including any amounts, investments, instruments or other
Collateral from time to time on deposit therein) to the security interests of
the Collateral Agent (for the benefit of the Secured Creditors) therein, and
agrees that no amounts shall be charged by it to, or withheld or set-off or
otherwise recouped by it from, any Deposit Account of the Assignor or any
amounts, investments, instruments or other Collateral from time to time on
deposit therein; provided that the Deposit Account Bank may, however, from time
to time debit the Deposit Accounts for any of its customary charges in
maintaining the Deposit Accounts or for reimbursement for the reversal of any
provisional credits granted by the Deposit Account Bank to any Deposit Account,
to the extent, in each case, that the Assignor has not separately paid or
reimbursed the Deposit Account Bank therefor.

 

5.                                       Representations, Warranties and
Covenants of Deposit Account Bank.  The Deposit Account Bank represents and
warrants to the Collateral Agent that:

 

(a)                                  The Deposit Account Bank constitutes a
“bank” (as defined in Section 9-102 of the UCC), that the jurisdiction
(determined in accordance with Section 9-304 of the UCC) of the Deposit Account
Bank for purposes of each Deposit Account maintained by the Assignor with the
Deposit Account Bank shall be one or more States within the United States.

 

(b)                                 The Deposit Account Bank shall not permit
any Assignor to establish any demand, time, savings, passbook or other account
with it which does not constitute a “deposit account” (as defined in
Section 9-102 of the UCC).

 

(c)                                  The account agreements between the Deposit
Account Bank and the Assignor relating to the establishment and general
operation of the Deposit Accounts provide, whether specifically or generally,
that the laws of New York govern secured transactions relating to the Deposit
Accounts and that the Deposit Account Bank’s “jurisdiction” for purposes of
Section 9-304 of the UCC in respect of the Deposit Accounts is New York.  The
Deposit Account Bank will not, without the Collateral Agent’s prior written
consent, amend any such account agreement so that the Deposit Account Bank’s
jurisdiction for purposes of Section 9-304 of the UCC is other than a
jurisdiction permitted pursuant to preceding clause (a).  All account agreements
in respect of each Deposit Account in existence on the date hereof are listed on
Annex A hereto and copies of all such account agreements have been furnished to
the Collateral Agent.  The Deposit Account Bank will promptly furnish to the
Collateral Agent a copy of the account agreement for each Deposit Account
hereafter established by the Deposit Account Bank for the Assignor.

 

(d)                                 The Deposit Account Bank has not entered and
will not enter, into any agreement with any other Person by which the Deposit
Account Bank is obligated to comply with instructions from such other Person as
to the disposition of funds from any Deposit Account or other dealings with any
Deposit Account or other of the Collateral.

 

--------------------------------------------------------------------------------


 

(e)                                  On the date hereof the Deposit Account Bank
maintains no Deposit Accounts for the Assignor other than the Deposit Accounts
specifically identified in Annex A hereto.

 

(f)                                    Any items or funds received by the
Deposit Account Bank for the Assignor’s account will be credited to said Deposit
Accounts specified in paragraph (e) above or to any other Deposit Accounts
hereafter established by the Deposit Account Bank for the Assignor in accordance
with this Agreement.

 

(g)                                 The Deposit Account Bank will promptly
notify the Collateral Agent of each Deposit Account hereafter established by the
Deposit Account Bank for the Assignor (which notice shall specify the account
number of such Deposit Account and the location at which the Deposit Account is
maintained), and each such new Deposit Account shall be subject to the terms of
this Agreement in all respects.

 

6.                                       Deposit Account Statements and
Information.  The Deposit Account Bank agrees, and is hereby authorized and
instructed by the Assignor, to furnish to the Collateral Agent, at its address
indicated below, copies of all account statements and other information relating
to each Deposit Account that the Deposit Account Bank sends to the Assignor and
to disclose to the Collateral Agent all information requested by the Collateral
Agent regarding any Deposit Account.

 

7.                                       Conflicting Agreements.  This Agreement
shall have control over any conflicting agreement between the Deposit Account
Bank and the Assignor.

 

8.                                       Merger or Consolidation of Deposit
Account Bank.  Without the execution or filing of any paper or any further act
on the part of any of the parties hereto, any bank into which the Deposit
Account Bank may be merged or with which it may be consolidated, or any bank
resulting from any merger to which the Deposit Account Bank shall be a party,
shall be the successor of the Deposit Account Bank hereunder and shall be bound
by all provisions hereof which are binding upon the Deposit Account Bank and
shall be deemed to affirm as to itself all representations and warranties of the
Deposit Account Bank contained herein.

 

9.                                       Notices.  (a)  All notices and other
communications provided for in this Agreement shall be in writing (including
facsimile) and sent to the intended recipient at its address or telex or
facsimile number set forth below:

 

If to the Collateral Agent, at:

 

Nordea Bank Finland, Plc,

New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  Mr. Hans Chr. Kjelsrud

Telephone:  212-318-9634

Facsimile:  212-421-4420

 

--------------------------------------------------------------------------------


 

If to the Assignor, at:

 

c/o General Maritime Corporation, as agent

299 Park Avenue

New York, NY 10171-0002
Attention:  Chief Executive Officer

Telephone No.:  (212) 763-5600
Telecopier No.:  (212) 763-5603

 

with copies to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention:  Thomas E. Molner, Esq.

Telephone No.:  (212) 715-9100

Telecopier No.:  (212) 715-8000

 

If to the Deposit Account Bank, at:

 

Nordea Bank Finland plc, New York Branch

437 Madison Avenue

21st Floor

New York, New York 10022

Attn:  Mr. Hans Chr. Kjelsrud

Telephone:  212-318-9634

Facsimile:  212-421-4420

 

or, as to any party, to such other address or telex or facsimile number as such
party may designate from time to time by notice to the other parties.

 

(b)                                 Except as otherwise provided herein, all
notices and other communications hereunder shall be delivered by hand or by
commercial overnight courier (delivery charges prepaid), or mailed, postage
prepaid, or telexed or faxed, addressed as aforesaid, and shall be effective
(i) three business days after being deposited in the mail (if mailed), (ii) when
delivered (if delivered by hand or courier) and (iii) or when transmitted with
receipt confirmed (if telexed or faxed); provided that notices to the Collateral
Agent shall not be effective until actually received by it.

 

10.                                 Amendment.  This Agreement may not be
amended, modified or supplemented except in writing executed and delivered by
all the parties hereto.

 

11.                                 Binding Agreement.  This Agreement shall
bind the parties hereto and their successors and assign and shall inure to the
benefit of the parties hereto and their successors and assigns.  Without
limiting the provisions of the immediately preceding sentence, the Collateral
Agent at any time or from time to time may designate in writing to the Deposit
Account Bank a successor Collateral Agent (at such time, if any, as such entity
becomes the Collateral Agent under the Pledge and Security Agreement, or at any
time thereafter) who shall

 

--------------------------------------------------------------------------------


 

thereafter succeed to the rights of the existing Collateral Agent hereunder and
shall be entitled to all of the rights and benefits provided hereunder.

 

12.                                 Continuing Obligations.  The rights and
powers granted herein to the Collateral Agent have been granted in order to
protect and further perfect its security interests in the Deposit Accounts and
other Collateral and are powers coupled with an interest and will be affected
neither by any purported revocation by the Assignor of this Agreement or the
rights granted to the Collateral Agent hereunder or by the bankruptcy,
insolvency, conservatorship or receivership of the Assignor or the Deposit
Account Bank or by the lapse of time.  The rights of the Collateral Agent
hereunder and in respect of the Deposit Accounts and the other Collateral, and
the obligations of the Assignor and Deposit Account Bank hereunder, shall
continue in effect until the security interests of Collateral Agent in the
Deposit Accounts and such other Collateral have been terminated and the
Collateral Agent has notified the Deposit Account Bank of such termination in
writing.

 

13.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

14.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Agreement by signing
and delivering one or more counterparts.

 

15.                                 Termination.                            
This Agreement and the security interest created hereby shall terminate, after
the Termination Date, the date upon which (i) the Total Loan Commitment under
the Credit Agreement; (ii) all Interest Rate Protection Agreements, including
interest rate swap agreements, interest rate cap agreements, interest collar
agreements, interest rate hedging agreements, interest rate floor agreements and
other similar agreements and arrangements with respect to the outstanding Loans
and/or Commitments; and (iii) Other Hedging Agreements, including foreign
exchange contracts, currency swap agreements, commodity agreements or other
similar agreements or arrangements designed to protect against the fluctuations
in currency or commodity values applicable to the Loans have been terminated and
no Notes representing Borrower’s obligation to pay the principal of, and
interest on the Loans under the Credit Agreement is outstanding and all Loans
thereunder have been repaid in full and all Obligations applicable to the Loans
then due and payable have been paid in full (provided that all indemnities set
forth herein including, without limitation, in Section 11 hereof shall survive
any such termination).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

Assignor:

 

 

 

 

 

 

GENERAL MARITIME CORPORATION,

 

GMR ADMINISTRATION CORP.,

 

GMR AGAMEMNON LLC,

 

GMR AJAX LLC,

 

GMR ALEXANDRA LLC,

 

GMR ARGUS LLC,

 

GMR CONSTANTINE LLC,

 

GMR DEFIANCE LLC,

 

GMR GULF LLC,

 

GMR HOPE LLC,

 

GMR HORN LLC,

 

GMR MINOTAUR LLC,

 

GMR ORION LLC,

 

GMR PHOENIX LLC,

 

GMR PRINCESS LLC,

 

GMR PROGRESS LLC,

 

GMR REVENGE LLC,

 

GMR SPYRIDON LLC,

 

GMR STRENGTH LLC,

 

GMR NEWBUILDING 1, LLC,

 

GMR NEWBUILDING 2, LLC,

 

GMR NEWBUILDING 3, LLC,

 

GMR NEWBUILDING 4, LLC

 

as Assignors

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

Collateral Agent:

 

 

 

 

 

 

NORDEA BANK FINLAND, PLC, NEW
YORK BRANCH,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Hans Chr. Kjelsrud

 

 

 

Name: Hans Chr. Kjelsrud

 

 

 

Title:   Senior Vice President

 

 

 

 

 

 

By:

/s/ Anne Engen

 

 

 

Name: Anne Engen

 

 

 

Title:   Vice President

 

 

 

 

 

 

Deposit Account Bank:

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW
YORK BRANCH,

 

as Deposit Account Bank

 

 

 

 

 

By:

/s/ Hans Chr. Kjelsrud

 

 

 

Name: Hans Chr. Kjelsrud

 

 

 

Title:   Senior Vice President

 

 

 

 

 

 

By:

/s/ Anne Engen

 

 

 

Name: Anne Engen

 

 

 

Title:   Vice President

 

 

--------------------------------------------------------------------------------